  8:20-cv-00395-RFR-MDN Doc # 31 Filed: 11/23/20 Page 1 of 1 - Page ID # 461




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

MARQUIS PROCAP SYSTEM, LLC,

                        Plaintiff,                                      8:20CV395

        vs.
                                                              ORDER TO SHOW CAUSE
NOVOZYMES NORTH AMERICA, INC.,

                        Defendant.




       On October 5, 2020, the Office of the Clerk sent a letter (Filing No. 7) to attorney John J.
Cotter directing him to register for admission to practice in this court and to register for the Case
Management/Electronic Case Files (CM/ECF) system of the U.S. District Court for the District of
Nebraska as required by NEGenR 1.3(a) and NEGenR 1.3(b)(1). As of November 23, 2020, the
above attorney has not complied with the Clerk’s letters. Accordingly,


       IT IS ORDERED: On or before December 8, 2020, John J. Cotter shall either comply
with the requests set forth in the letters from the Clerk of the Court or show cause by written
affidavit why he cannot comply with the rules of the Court. Failure to comply with this order will
result in being removed as counsel of record.

       Dated this 23rd day of November, 2020.

                                                      BY THE COURT:

                                                      s/Michael D. Nelson
                                                      United States Magistrate Judge
